DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 01/12/2022 following the Non-Final Rejection of 10/13/2021. Claims 1, 3-13 and 15-16 were amended; claim 2 was cancelled; claims 17-19 are newly added. Claims 1, and 3-19 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to drawing objections have been fully considered and are persuasive.  The objections of 10/13/2021 has been withdrawn. As noted by Applicant, the full limitation as recited in claim 1 (“the plurality of shear webs being successively arranged spanwise within the shell body such that adjacent shear webs overlap along part of their spanwise extent”) renders the drawing objection invalid.

Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of 10/13/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to claims 2, 10, 13 and 16 rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 10/13/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to claims 5 and 8 rejected under 35 USC § 112(b) have been fully considered but they are not persuasive. No amendments related to these claims are present in the claims set filed 01/12/2022 as argued by Applicant. As such, the rejections are maintained.

Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to claims rejected under 35 USC § 102 as anticipated by Bech or Yarbrough have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to claims 14-16 as rejected under 35 USC § 102 and/or 103 in view of Lemos have been fully considered but are not persuasive.  
Applicant's point that the Examiner ‘appears to be speculating with regard to the nature of this arrangement’ is not found persuasive by Examiner. While the aspect of a gap is not well reflected in the figures of Lemos as remarked by Applicant, it is evident that such a gap would exist due to the I-beam like shape as clearly shown in fig. 5; which is inserted into tip segment 100 such that it is disposed within it. Since the projection 210 is inside of tip assembly 100, a gap would need to exist between vertical web 211 and vertical web 111 so as to accommodate the projection 210 inside of the tip segment 100 as shown in fig. 8B. The 212 chordwise extensions in fig. 5 would require the vertical webs 211 and 111 to be spaced apart when projection 210 is inserted into the tip extension 100.

Applicant's arguments filed 01/12/2022 regarding rejection of claims 5 and 6 under 35 USC § 103 have been fully considered but they are not persuasive. Since there is no criticality in the instant specification regarding the limitations in claims 5-6 and Applicant has not presented any criticality in the remarks associated with the claimed limitations producing an unexpected result, the “change in size/proportion” modification in the rejection is still considered valid by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 5 recites the broad recitation “wherein adjacent shear webs overlap along a distance of 5-25% [of their respective spanwise extent]”, and the claim also recites “preferably 10-20%” which is the narrower statement of the range/limitation. 
Claim 8 recites the broad recitation “the blade comprises 2-10 [shear webs]”, and the claim also recites “preferably 4-8 shear webs” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 17-18 are also rejected due to their respective dependencies upon claims 5 or 8.

Regarding Claim 19, the limitation “an overlap” renders the claim indefinite since it is not clear if the “overlap” from this claim is in reference to the “overlap” from the limitation “the shear webs from the first blade segment overlaps with the shear web of the second blade segment” or is introducing a new overlap that is distinct from the one(s) previously introduced.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0286780, herein referenced as Lemos.
Regarding Claim 14, Lemos recites a method for assembling a wind turbine blade (200’ fig. 3) at least from a first (see aerogenerator blade 200, which forms a root end segment in fig. 8B) and a second blade segment (tip segment 100 fig. 8B), wherein each of the blade segments has a pressure side shell member, a suction side shell member (see pressure side and suction side shell members of 200 and 100 in fig. 8B), and one or more shear webs (see web 211 of 200 in fig. 7 and web 111 of tip segment 100 in fig. 8B) arranged within each blade segment, the method comprising: 
moving the blade segments (100 and 200 fig. 8B) into a joining configuration (“tip segment (100) is then attached such that the projection (210) of the aerogenerator blade (200) is inserted between the spars (102) of the tip segment (100)” para. 45) wherein a shear web of the first blade segment (web 211 of 200 fig. 7) is arranged spanwise adjacent (shown in fig. 8B) to a shear web of the second blade segment (web 111 of tip segment 100 fig. 8B) such that the shear webs of the first blade segment (web 211 fig. 8B) overlaps (shown in fig. 8B and 9) with the shear web of the second blade segment (111 fig. 8B) along part of the spanwise extent of said shear webs (211 and 111 fig. 8B), wherein a gap (see gap visible in fig. 7 along web 211) in the chordwise direction is provided between said shear webs (webs 211 and 111 fig. 8B; since the web 211 is the central part of an I-beam structure as shown in fig. 5 and fig. 7, there would be a gap between web 211 and 111 in fig. 8B since the panels 212 on the top/bottom of the shear web 211 would space web 211 from web 111 when projection 210 is inserted into tip assembly 100; the gap would exist by necessity since projection 210 is fitted inside of tip assembly 100 as shown in fig. 8A), and 
joining the blade segments (see fig. 8B and fig. 9 which shows the joining of 200 and tip segment 100).  

Claim Rejections - 35 USC § 103
Claim 1, 3-6, 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0270232 herein referenced as Hoffman, in view of US 2018/0355843, herein referenced as Yarbrough.
Regarding Claim 1, Hoffman recites a wind turbine blade (200 fig. 2) having a profiled contour including a pressure side and a suction side, and a leading edge (203 fig. 2) and a trailing edge (204 fig. 3) with a chord having a chord length extending therebetween (see length of chord in cross-section view in fig. 6), the wind turbine blade (200 fig. 2) extending in a spanwise direction between a root end (201 fig. 2) and a tip end (202 fig. 2),
wherein the blade comprises a shell body (see fig. 2) with at least one pressure side shell member and at least one suction side shell member (“The rotor blade can further have two half shells, which can be bonded together” para. 34), and a plurality of shear webs (see trailing edge webs 290 and extra web 295 in fig. 8) arranged within the shell body (290 and 295 shown to be within shell in fig. 7), each shear web comprising an end surface facing the tip end (see end surfaces of webs 290 and 295 facing towards rotor blade outer section 220 in fig. 8) and an opposing end surface facing the root end of the blade (see end surfaces of webs 290 and 295 facing towards rotor blade inner section 210 in fig. 8),
the plurality of shear webs (webs 290 and 295 in fig. 8) being successively arranged spanwise (shown in fig. 8) within the shell body such that adjacent shear webs overlap along part of their spanwise extent (see overlap of webs 290 and 295 in fig. 8; “overlap is preferably provided between the trailing edge webs 290 and the extra web 295. For example, this overlap can measure between 100 and 300 mm” para. 44), 
wherein a gap in the chordwise direction is provided between adjacent shear webs (as shown in fig. 8, a gap exist between webs 290 and 295 since the vertical members of the webs are spaced from each other, the extra web 295 is shown to be closer to the leading edge relative to the other blades.).
Hoffman fails to anticipate wherein each shear web comprises a recess in the end surface facing the tip end and/or a recess in the opposing end surface facing the root end of the blade, wherein each of the recesses of each of the shear webs has a parabolic or semi-circular shape as seen in a side view of the respective one of the shear webs , and wherein each of the recesses is defined by a base section and a pair of opposing tapering tip sections,
the overlap including one recess facing the tip end, formed in one shear web, and one recess facing the root end, formed in the adjacent shear web, 
wherein, within the overlap, a most inward point of the recess facing the tip end does not extend further than 1000 mm beyond a most inward point of the recess facing the root end.

Hoffman and Yarbrough are analogous art in that both relate to the field of endeavor of wind turbine blade construction.
Yarbrough teaches of wherein each shear web (see webs 34, 35, 36 fig. 3) comprises a recess (cutout 46 fig. 10) in the end surface facing the tip end and/or a recess in the opposing end surface facing the root end of the blade (“the first, second, and/or third shear webs 34, 35, 36 may include one or more cut-outs 46 […] the cut-out 46 may be located at the root 27 and/or the tip 29” para. 38; this section from para. 38 establishes that cutout 46 can be at both the root facing end and the tip facing end of the webs), wherein each of the recesses (cutout 46 fig. 10) of each of the shear webs (34, 35, 36 in fig. 3) has a parabolic or semi-circular shape as seen in a side view of the respective one of the shear webs (see view in fig. 10 of cutout 46; “the cut-outs 46 may have a semi-circular shape, […] the cut-out 46 may have a parabolic shape across the height direction” para. 38), and wherein each of the recesses is defined by a base section (see base section of cutout 46 fig. 10 which can be defined as a central section of the cutout including the most inward part) and a pair of opposing tapering tip sections (see tapering tip sections at cutout 46 adjacent the top and bottom of the web 34 in fig. 10; the tip sections are shown to taper towards the spanwise extend of the web 34 in fig. 10). Yarbrough teaches that “the first, second, and/or third shear webs 34, 35, 36 may include one or more cut-outs 46 configured to provide stress relief to the respective shear web” in para. 38. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the both ends of the vertical portions of webs 290 and 295 of Hoffman with the cutouts from Yarbrough so as to provide “stress relief to the respective shear web” as taught by Yarbrough. 

This combination would result in the overlap including one recess facing the tip end, formed in one shear web, and one recess facing the root end, formed in the adjacent shear web (since the modification of Hoffman in view of Yarbrough above would affect both spanwise ends of the webs 290 and 295 of Hoffman, the overlap between webs 290 and web 295 in fig. 8 of Hoffman would include in the overlap a recess facing the tip and another recess on an adjacent web facing towards the root); 
wherein, within the overlap, a most inward point of the recess facing the tip end does not extend further than 1000 mm beyond a most inward point of the recess facing the root end (since the overlap between the trailing edge webs 290 and the extra web 295 “can measure between 100 and 300 mm”, as described in para. 44 of Hoffman, the inward points of the two adjacent recess would not extend further than 1000mm beyond each other within the overlap; this is because the overlap itself is between 100mm and 300mm preventing the inward points to extend beyond each other by more than 1000mm within the overlap).

Regarding Claim 3, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, wherein each shear web comprises a recess in the end surface facing the tip end and a recess in the opposing end surface facing the root end of the blade (see modification of Hoffman in view of Yarbrough above, Yarbrough teaches of providing their cutout 46 fig. 10 in both ends of the webs in para. 34), each recess having a parabolic or semi-circular shape as seen in a side view of the shear web (“the cut-outs 46 may have a semi-circular shape, […] the cut-out 46 may have a parabolic shape across the height direction” in para. 38 of Yarbrough, as used to modify Hoffman above).

Regarding Claim 4, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, wherein the shear webs are successively arranged spanwise along a linear or curved path extending between the root end and the tip end of the blade (see linear orientation of webs 290 and 295 in fig. 8 of Hoffman), wherein said linear or curved path is substantially perpendicular to the chordwise direction (the linear path formed by webs 290 and 295 are shown to be along the spanwise direction in fig. 8 of Hoffman, which would make it substantially perpendicular to a chordwise direction).

Regarding Claim 5, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, but fails to teach wherein adjacent shear webs overlap along a distance of 5-25%, preferably 10- 20%, of their respective spanwise extent.  
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and with the only difference between the prior art and the claims is a recited relative dimension of the claimed device and it appears that the prior art is capable of being sized to have such dimensions, it would have been an obvious matter of a change in proportion to modify the overlap of adjacent webs 290 and 295 in fig. 8 of Hoffman in the combination of Hoffman and Yarbrough such that “adjacent shear webs overlap along a distance of 5-25% of their respective spanwise extent”. See section IV. A. in MPEP 2144.04 “Changes in Size/proportion.

Regarding Claim 6, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, but fails to explicitly teach wherein the gap (88) in the chordwise direction has a width of 0.5-10% of the chord length at the location of the gap (88).
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and with the only difference between the prior art and the claims is a recited relative dimension of the claimed device, it would have been an obvious matter of a change in proportion to modify the combination of Hoffman and Yarbrough such that “gap in the chordwise direction has a width of 0.5-10% of the chord length at the location of the gap”. See section IV. A. in MPEP 2144.04 “Changes in Size/proportion”. 

Regarding Claim 9, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, comprising a first blade segment (rotor blade inner section 210 fig. 6 of Hoffman) and a second blade segment (rotor blade outer section 220 fig. 6 of Hoffman), wherein each of the first and second blade segments comprises a pressure side shell member, a suction side shell member (“rotor blade is typically produced in two halves or half shells, and the half shells are then bonded together” para. 17 of Hoffman; the two half shells being the pressure side shell member and the suction side member for each of the sections 210 and 220 of the blade) and at least one of the plurality of shear webs (see trailing edge web 290 at inner section 210 in fig. 8 of Hoffman, described as being in inner section in para. 44; Extra web 295 being disposed in both inner section 210 and outer section 220 since it “establishes a connection between the two trailing edge webs 290 on the rotor blade inner section and the rotor blade outer section” as described in para. 44 of Hoffman).

Regarding Claim 10, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 9, wherein the at least one of the shear webs arranged within the first blade segment overlaps with the at least one of the shear webs arranged within the second blade segment along part of its spanwise extent (see overlap between web 290 at inner section 210 and extra web 295, which spans both sections 210 and 220, in fig. 8 of Hoffman), the overlap including one recess facing the tip end, formed in the at least one shear web of the first blade segment, and one recess facing the root end (the modification the webs 290 and 295 of Hoffman in view of Yarbrough would result in recesses at the overlap since the cutout 46 fig. 10 of Yarbrough, used to modify Hoffman, is at the spanwise ends of the web), formed in the adjacent at least one shear web of the second blade segment (see web 290 at 210 and web 295 in fig. 8 of Hoffman), wherein a gap in the chordwise direction is provided between the at least one shear web arranged within the first blade segment and the adjacent at least one shear web arranged within the second blade segment (see chordwise gap between vertical members of extra web 295 and web 290 at inner section 210 in fig. 8).

Regarding Claim 11, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, wherein the blade comprises spar caps provided along the respective pressure and suction side shell members (see trailing edge reinforcement belts 280 in fig. 7).

Regarding Claim 12, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 1, wherein each shear web comprises a web body (see vertical members of webs 290 and 295 in fig. 8 of Hoffman), a first web foot flange at a first end of the web body (see lower flange of webs 290 and 295 in fig. 8 of Hoffman), and a second web foot flange at a second end of the web body (see upper flanges of webs 290 and 295 in fig. 8 of Hoffman).

Regarding Claim 17, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 5, but fails to teach wherein distance (90) comprises 10-20% of the respective spanwise extent (L).
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and with the only difference between the prior art and the claims is a recited relative dimension of the claimed device and it appears that the prior art is capable of being sized to have such dimensions, it would have been an obvious matter of a change in proportion to modify the overlap distance of adjacent webs 290 and 295 in fig. 8 of Hoffman in the combination of Hoffman and Yarbrough such that “the distance comprises 10-20% of the respective spanwise extent”. See section IV. A. in MPEP 2144.04 “Changes in Size/proportion.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Yarbrough, as applied to claim 12 above in view of US 2017/0021575, herein referenced as Hansen.
Regarding Claim 13, the combination of Hoffman and Yarbrough comprises the wind turbine blade according to claim 12, but fails to teach wherein the web body comprises a first web skin and a second web skin, each web skin comprising one or more fibre layers, and a core member sandwiched in between the first and second web skins.  
Hansen is analogous art in that both relate to the field of endeavor of wind turbine blades.
Hansen teaches of wherein the web body comprises a first web skin and a second web skin (“pre-manufactured shear web body is a sandwich panel” para. 26; the first and second web skins being the outer panels in this sandwich panel), each web skin comprising one or more fibre layers (“fibre-reinforced composite material” para. 26), and a core member sandwiched in between the first and second web skins (“having skin layers of reinforcement material, such as a fibre-reinforced composite material, applied to a relatively thick light-weight core material” para. 26).  Hansen teaches that such a construction “provides the sandwich composite with high bending stiffness with overall length” in para. 26.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified construction of the web body in Hoffman, in the combination of Hoffman and Yarbrough with the web sandwich construction from Hansen so as to provide a web structure “with high bending stiffness with overall low density” as taught by Hansen. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemos in view of Yarbrough.
Regarding Claim 15, Lemos recites the method according to claim 15, but fails to anticipate wherein one or more of the plurality of shear webs comprises a recess at its end facing towards the root end and/or its end facing towards the tip end of the blade.  
Lemos and Yarbrough are analogous art in that both relate to the field of endeavor wind turbine blades.
Yarbrough teaches of wherein one or more of the plurality of shear webs (see webs 34, 35 and 36 in fig. 3) comprises a recess (cutout 46 fig. 10) at its end facing towards the root end and/or its end facing towards the tip end of the blade (“the first, second, and/or third shear webs 34, 35, 36 may include one or more cut-outs 46 configured to provide stress relief to the respective shear web. […] the cut-out 46 may be located at the root 27 and/or the tip 29” para. 38). Yarbrough teaches that “the first, second, and/or third shear webs 34, 35, 36 may include one or more cut-outs 46 configured to provide stress relief to the respective shear web” in para. 38. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the shear webs 211 and 11 of Lemos with the cutouts from Yarbrough so as to provide “stress relief to the respective shear web” as taught by Yarbrough. 

Regarding Claim 16, the combination of Lemos and Yarbrough comprises the method according to claim 14, wherein the recess has a parabolic or semi-circular shape (“the cut-outs 46 may have a semi-circular shape, […] the cut-out 46 may have a parabolic shape across the height direction” in para. 38 of Yarbrough, as used to modify Lemos). 

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7 (and related dependent claims 8 and 18), prior art Hoffman (in the combination of Hoffman and Yarbrough) presents a trailing edge web grouping line-up but fails to present a leading edge line-up of overlapping shear webs. It would not have been obvious to have modified Hoffman to include this limitation since there is already existing structure present there. 

Regarding Claim 19, while the 35 USC § 112 rejection for said claim render it indefinite. If in reference to the overlap of adjacent spar webs along the spanwise direction, the invention of claim 19 appears to contain allowable subject matter. Prior art Lemos fails to anticipate or render obvious the limitation ‘within the overlap between adjacent shear webs, an inward point of a recess facing a tip end does not extend further than 1000mm of a recess facing a root end’ in combination with limitation of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10519928 – US patent grant of prior art Yarbrough.
US 10830207 – discloses a spar configuration for a jointed wind turbine rotor blade, the web sections of the spar include a curved cutout adjacent the joint.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745